


 

Exhibit 10.32

 

OMNIBUS TERMINATION AGREEMENT

 

This Omnibus Termination Agreement (this “Agreement”), is made and entered into
this 16th day of November, 2007 (“Effective Date”), by and among Equitable
Production Company (“Equitable”), MarkWest Energy Appalachia, L.L.C.  (“MEA”)
and MarkWest Hydrocarbon, Inc. (“MHI”) (with MEA and MHI together referred to
herein as “MarkWest”). Equitable, MEA and MHI are each sometimes referred to
herein, individually, as a “Party”, and, collectively, as the “Parties”.

 

RECITALS:

 

WHEREAS, Equitable and MEA, and their affiliates, have rearranged certain
aspects of their ongoing natural gas gathering, processing, transportation,
fractionation and sales business arrangements related to their facilities in
Kentucky, and have entered into new agreements (or amended certain existing
agreements) to facilitate those changes, which agreements are listed in
Exhibit A to  this Agreement (“New Contracts”);

 

WHEREAS, under the new business arrangements among the Parties and their
affiliates, certain existing agreements between the Parties will be replaced
and/or are no longer needed; and

 

WHEREAS, the New Contracts provide, concurrent with execution thereof, or the
new business arrangements between the parties contemplate, for the termination
of those certain existing agreements between the Parties and/or their
affiliates, as described below:

 


1)                                      GAS PROCESSING AGREEMENT (MAYTOWN),
DATED MAY 28, 1999, AS AMENDED BY INSTRUMENTS DATED MARCH 26, 2002 AND
SEPTEMBER 23, 2004 (AS AMENDED, THE “MAYTOWN AGREEMENT”);


 


2)                                      EQUIPMENT LEASE AGREEMENT, DATED MAY 28,
1999 (“EQUIPMENT LEASE”);


 


3)                                      PIPELINE LEASE AGREEMENT, DATED MAY 28,
1999 (“PIPELINE LEASE”); AND


 


4)                                      LEASE AGREEMENT, DATED MAY 21, 2002
(“GROUND LEASE”).


 

5)                                      Guaranty from MHI., to Equitable
Production Company, dated March 26, 2002.

 

(collectively, together with all amendments or supplements thereto, the
“Terminated Contracts”);

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree, on behalf of themselves and of
their affiliates, as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE 2
TERMINATION OF AGREEMENTS


 

Section 2.1            Termination.    Effective upon the Effective Date,
Equitable and MarkWest hereby agree that subject to their execution of the New
Contracts and to Section 2.3 below, the Terminated Agreements are hereby
terminated and shall, as of the Effective Date, be of no further force or
effect.  Each of Equitable and MarkWest waives any applicable termination notice
requirements, and shall execute and place such amendments of record as are
necessary to effectuate said termination.

 

Section 2.2            No Cross Default.    Equitable and MarkWest expressly
agree that the termination of the Terminated Contracts, including, without
limitation, the termination of the Maytown Agreement and Pipeline Lease, shall
not act as or be construed as an event of default or cross termination as set
forth in any other agreement among Equitable and MarkWest or their affiliates.

 

Section 2.3            Audit Rights.    The Parties agree that certain limited
audit rights with respect to the Terminated Agreements shall survive the
termination thereof solely to the extent provided in that certain New Contract
captioned as the Settlement and Release Agreement.

 


ARTICLE 3
TRANSFER OF POSSESSION AND RELEASE


 

Section 3.1            Transfer of Possession of Maytown Plant and
Pipeline.    As of the Effective Date, MarkWest shall transfer possession and
control of the Maytown Plant to Equitable Gathering, LLC (“EG”), subject to and
in accordance with the terms and conditions of that certain New Contract
captioned as the Assignment and Bill of Sale and Assumption Agreement.  As of
the Effective Date, MarkWest shall transfer possession and control of the
Pipeline to EG, subject to and in accordance with the terms and conditions of
that certain New Contract captioned as the Transfer of Operations and
Reimbursement Agreement.

 

Section 3.2            Release.    As of the Effective Date, Equitable and
MarkWest shall have addressed, resolved or released each other from all claims
by, between, or among the Parties and their affiliates, except as expressly set
forth in that certain Settlement and Release Agreement by and among Equitable,
EG, MarkWest and MHI, dated November 16, 2007.

 


ARTICLE 4
MISCELLANEOUS


 

Section 4.1            Governing Law.    This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Kentucky
without regard to choice of law principles. It is agreed that venue regarding
any action or proceedings with respect to any claim or dispute arising out of or
related to the matters described herein shall lie exclusively in the Federal
Court for the Eastern District of Kentucky, or, if the Federal Court does not
exercise jurisdiction, in the State Court located in Fayette County, Kentucky.

 

Section 4.2            Severability.    Upon a determination by a court of
competent jurisdiction that any term or other provision of this Agreement is
invalid, illegal or incapable of being

 

2

--------------------------------------------------------------------------------


 

enforced, then (i) all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, (ii) the parties shall negotiate
in good faith to modify this Agreement to give effect to the original economic
and legal intent of the parties as closely as possible in an acceptable manner
to the end that the transactions contemplated by this Agreement are fulfilled to
the extent possible and (iii) if the Parties are unable to agree on such
modifications to this Agreement and the economic or legal substance of the
transactions contemplated by this Agreement is affected in any manner materially
adverse to any Party, then this Agreement shall be interpreted to give effect to
the original economic and legal intent of the Parties as closely as possible in
an acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the extent possible.

 

Section 4.3            Amendments and Waivers.     No amendment, supplement,
waiver or termination of this Agreement shall be binding unless executed in
writing by each Party to be bound thereby.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions (whether or not similar) nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

Section 4.4            Counterparts.    This Agreement may be executed in one or
more counterparts, including facsimile counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Section 4.5            Further AssurancesSection    Each Party hereafter shall
take all such further actions and to execute, acknowledge and deliver all such
further documents that are reasonably necessary or useful in carrying out the
purpose of this Agreement.

 

(signature page follows)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party hereto, intending to be legally bound, has
executed this Agreement as its free act and deed on the day first set forth
above.

 

EQUITABLE PRODUCTION COMPANY

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

 

 

 

 

By:

/s/ JOSEPH O’BRIEN

 

By:

/s/ FRANK M. SEMPLE  

Name:

Joseph O’Brien

 

Name:

Frank M. Semple

Title:

President

 

Title:

CEO & President

 

MARKWEST HYDROCARBON, INC.

 

 

By:

/s/ FRANK M. SEMPLE

Name:

Frank M. Semple

Title:

CEO & President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO THE OMNIBUS TERMINATION AN RELEASE AGREEMENT

 

New Contracts:

 

1.                                       Settlement and Release Agreement, by
and among Equitable Gathering, LLC (“EG”), Equitable Production Company (“EPC”),
MarkWest Energy Appalachia, L.L.C. (“MEA”) and MarkWest Hydrocarbon, Inc.
(“MHI”), dated November 16, 2007

 

2.                                       Transfer of Operations, Assignment and
Reimbursement Agreement, by and among EPC, EG and MEA, dated November 16, 2007

 

3.                                       Closing Agreement, by and among EPC,
EG, MEA and MHI, dated November 16, 2007

 

4.                                       Natural Gas Liquids Transportation,
Fractionation and Marketing Agreement, by and between EG and MEA, dated
November 16, 2007

 

5.                                       Natural Gas Liquids Exchange Agreement,
by and between EG and MEA, dated November 16, 2007

 

6.                                       Assignment and Bill of Sale and
Assumption Agreement, by and among EPC, EG and MEA, dated November 16, 2007

 

7.                                       Amendment to Netting, Financial
Responsibility and Security Agreement, by and between EPC and MHI, dated
September 23, 2004, as amended on November 16, 2007

 

8.                                       Amendment to Netting, Financial
Responsibility and Security Agreement, by and between EPC and MEA, dated
September 23, 2004, as amended on November 16, 2007

 

9.                                       Amendment to Firm Gas Processing
Agreement (Dwale), by and between EPC and MHI, dated September 23, 2004, as
amended on November 16, 2007

 

10.                                 Amendment to Firm Gas Processing Agreement
(Non-Dwale), by and between EPC and MHI, dated September 23, 2004, as amended on
November 16, 2007

 

11.                                 Amendment to Guaranty, by and between EPC
and MarkWest Energy Partners, Inc., dated March 26, 2002, as amended on
November 16, 2007

 

--------------------------------------------------------------------------------
